DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s reply of 11/19/2020 is acknowledged. On page 7 of the remarks (under Pending claims as of August 17, 2020), Applicant notes:

    PNG
    media_image1.png
    464
    972
    media_image1.png
    Greyscale


The Office action to which Applicant refers, which shows a notification date of 08/20/2020, was actually created and posted by the Examiner on 08/17/2020:

    PNG
    media_image2.png
    633
    414
    media_image2.png
    Greyscale
 

There is also a notification in the application file indicating that the amendment and the Office action crossed in the mail:

    PNG
    media_image3.png
    173
    988
    media_image3.png
    Greyscale


The reason why the Office action was indicated as being responsive to the submission of July 30, 2020 is because that was the date of the Request for Continued Application, at which time only claims 1, 3, 5, 10-13, 16, 18, 22, 23, 31, 36, 43, 45, and 54 were pending.
This situation is discussed in MPEP 714.03(a), which indicates that a supplemental reply (in this case, the amendment of 08/17/2020, which was supplemental to the RCE of 07/30/2020) is not entered as a matter of right. MPEP 714.03(a) notes: “When a supplemental reply is filed in sufficient time to be entered into the application before the examiner considers the prior reply, the examiner may approve the entry of the supplemental reply…”. However, this was clearly not the case since the Examiner had 
MPEP 714.05 notes:
A supplemental action may be necessary when an amendment is filed on or before the mailing date of the regular action but reaches the Technology Center later. The supplemental action should be promptly prepared. It need not reiterate all portions of the previous action that are still applicable but it should specify which portions are to be disregarded, pointing out that the period for reply runs from the mailing of the supplemental action. The action should be headed "Responsive to amendment of (date) and supplemental to the action mailed (date)."
However, as the amendment of 08/17/2020 was not present in the file when the Examiner posted the Office action (note the time stamp on the EFS receipt for the amendment is 17:06:04, while the time stamp for the Examiner’s submission of the Office action (see above) is 04:55:04), and as the application was not returned to the Examiner’s docket upon receipt of the amendment, the Examiner was unaware of this supplemental amendment
In any event, this Office action is responsive to the claims and remarks of 11/19/2020.
As to the Office action mailed 08/20/2020, the rejections therein (all under 35 USC 103) have been reviewed in view of the amended claims. These rejections are withdrawn in view of Applicant’s amendment to claims 1 and 45 indicating that the multivalent antigen comprises more than two “different” binding sites for “the antibody”. Applicant argues (page 9 of the reply of 11/19/2020) that “different” means that they are structurally different from one another and “are not simply copies of a single binding site”. The rejections did not account for this feature. In addition, it is noted that a normal antibody has two identical antigen binding sites, each of which binds the same structure of an antigen (i.e. epitope). Therefore, “the antibody”, as recited in the claim must either be a polyclonal antibody (i.e. a plurality of different antibodies, as recited in new claim 71), or some “man-made” type of antibody in which a single antibody molecule can bind to two different structures as a result of having two different 
New rejections are set forth below in response to the amendment.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 70 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 31. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 16, 18, 23, 31, 36, 43, 45,  and 62-72 are rejected under 35 U.S.C. 103 as being unpatentable over Nadeau (US 2005, 0009050, IDS reference) in view of Virella (Chapter 8: Antigen-Antibody Reactions, in Medical Immunology, G. Virella, ed.; Marcel Dekker, Inc., New York, 2001, pp. 119-133), Virella (Chapter 12: The Humoral Immune Response and Its induction by Active Immunization, in Medical Immunology, G. Virella, ed.; Marcel Dekker, Inc., New York, 2001, pp. 225-243) and Fredriksson (US 2005/0003361, previously cited).
With regard to claim 1, Nadeau taught a method of detecting antibodies in a sample; see figure 12 and paragraph [0151]. The method comprised contacting the sample with a first molecule of an antigen conjugated to a first polynucleotide and a second molecule of an antigen conjugated to a second polynucleotide under conditions sufficient to form a complex comprising the antibody bound to the antigen molecules; see figure 12 and paragraph [0151]. Nadeau stated (paragraph [0151]): “Complexes that contain both P1 and P2 [referring to the two molecules of antigen each bearing a different polynucleotide] will be amplifiable, detectable and indicative of the presence of an Ag-specific immunoglobulin.”
In other passages, Nadeau described how such amplification and detection could be carried out. For example, in figures 2A and 2B, Nadeau demonstrates how the first and second polynucleotides can be ligated to one another using a splint (corresponding to what Applicant refers to as a “bridging polynucleotide”) to form a continuous polynucleotide that could be amplified and detected. Compare Nadeau figure 2A with instant figure 3 and paragraph [0012] of the specification as filed. Although in the embodiment in Nadeau’s figure 2, the proximity pair is composed of antibodies conjugated to polynucleotides, which antibodies bind to an antigen, one of ordinary skill in the art would have understood that the same process of creating the amplicon (i.e. use of a ligation splint) was another option that could be used in the embodiment of Nadeau’s figure 12. Indeed, any of the various methods disclosed by Nadeau for creating the amplicon (which is to say, creating an amplifiable template from two separate polynucleotides on two separate proximity probes) would have been obvious to use, since this process is independent of the nature of the analyte being detected. As Nadeau stated at paragraph [0013]: “The amplicon itself may be formed by a number of methods…”.

One of ordinary skill in the art would have understood, in the context of Nadeau’s figure 12, the antigen molecules in figure 12 were the same because each antigen-binding site on an antibody recognizes the same structure (known as an “epitope”) on an antigen. That is, an antibody to “epitope X” has two identical binding sites (in the case of IgG, or more in the case of IgM) to “epitope X”. Also, figure 12 shows that the antibody can either bind two copies of “Ag-P1”, two copies of “Ag-P2”, or one copy of “Ag-P1” and one copy of “Ag-P2”. This demonstrates that the “Ag” (antigen) portion of the antigen-oligonucleotide construct is the same for both constructs.
With regard to claim 16, Nadeau taught (paragraph [0006]): “The proximity pair-analyte complex then is detected by amplification of the amplicon, using DNA amplification technologies that are well-known in the art.” Nadeau further taught (paragraph [0012], citations omitted): “For example, any suitable method of amplification may be used in the methods of the invention. Such methods include, but are not limited to, PCR…Strand Displacement Amplification…thermophilic Strand Displacement Amplification…”, etc. It is noted that at least Strand Displacement Amplification is isothermal.
With regard to claim 18, Nadeau taught that the assays of his disclosure provided “an ultra-sensitive, high-throughput assay to detect and quantify an analyte in solution” (see paragraph [0001]). At paragraph [0202], Nadeau explains that by including a known quantity of an internal standard that is co-amplified with the target-mediated probe extension products (i.e. the amplicons formed in the id.). In each case, the readout of the assay is the amount of amplified product (detected by reporter probes; id.), and hence the determination of the amount of analyte is based thereon.
With regard to claims 31 and 70, Nadeau taught the sample could be blood (abstract), which is a tissue (see paragraph [0006] of the instant specification as filed).
With regard to claim 36, note that in the embodiment described in paragraph [0151], the analyte being detected in antibody. Antibody is inherently derived from cells. Specifically, antibodies are produced by B-lymphocytes and their terminally-differentiated forms, plasma cells, which are cells.
With regard to claim 43, the term “free DNA” is not limited by any definition in the instant disclosure. Nadeau taught that “blocker oligonucleotides” could be added to prevent target-independent amplicon formation (see abstract). These blockers could be considered “free DNA”.
With regard to claim 45, Nadeau also taught a kit comprising the reagents, including the proximity members, for practicing the methods; see paragraph [0025].
With regard to claim 62, as seen in Nadeau’s figure 12, and as generally known in the art, a natural antibody comprises at least two antigen-binding sites.
With regard to claim 63, Nadeau taught (paragraph [0024]): “The proximity members may be antigens that are conjugated to two different oligonucleotide moieties. The analyte in this embodiment is an antigen-specific antibody, which may be an IgG or any other type of antibody.”
With regard to claim 69, Nadeau taught the sample could be blood (abstract).
With regard to claims 1 and 45, as noted above, Nadeau did not disclose the antigen used in the assay shown in figure 12 was “multivalent”, meaning that the antigen has multiple binding sites allowing simultaneous binding to more than one molecule of antibody, or that there are more than two 
With regard to claim 23, Nadeau did not expressly state that the sample was from someone “suspected of having a condition”.
With regard to claims 64 and 65, Nadeau did not disclose specifically IgE or IgM antibodies, though he did state (paragraph [0024]): “The analyte in this embodiment is an antigen-specific antibody, which may be an IgG or any other type of antibody.”
With regard to claims 66-68, Nadeau did not discuss the concentration of the antibody in the sample.
With regard to claim 71, Nadeau did not disclose that the antibody was polyclonal.
With regard to claim 72, Nadeau did not indicate the molar ratio of polynucleotide to antigen. That is, Nadeau did not indicate how many molecules of the nucleic acid were attached to the antigen.
With regard to claims 1 and 45, Virella disclosed (paragraph spanning pages 123-124):

    PNG
    media_image4.png
    363
    1371
    media_image4.png
    Greyscale


Virella’s figure 8.3 illustrates this concept, wherein antibodies to two different epitopes on an antigen bind to two molecules of antigen, resulting in an “agglutination” complex comprising two molecules of antigen and two molecules of antibody. Although this figure only illustrates two “different” epitopes, Virella’s use of the language “several different antibodies produced in response to an immunogen, which presents several different epitopes” is clearly suggestive of more than two. See also 
Virella’s figures 8.5 and 8.6 further explain how the relative concentrations of antigen and antibody influence the size and complexity of the complexes, in which the so-called “equivalence zone” represents conditions with maximal cross-linking among antibody and antigen molecules (see figure 8.5, point “E” and figure 8.6, panel C). Thus, Virella taught conditions suitable for “agglutination”.
With regard to claims 64 and 65, in Chapter 12, Virella remarks on the different types of antibodies, including IgE (in response to allergens; page 227, 3rd paragraph) and IgM (page 227, last three lines).
With regard to claim 71, in Chapter 12, Virella states (page 227, second paragraph): “When the proper sum of specific signals and co-stimulatory signals is received by the B cell, clonal proliferation and differentiation ensues. Since each immunogen presents a multitude of epitopes, a normal immune response is polyclonal, i.e., it involves many different clones recognizing different epitopes of an immunogen.” The language “each immunogen presents a multitude of epitopes” and “many different clones” is further suggestive of immunogens (antigens) having “more than two different binding sites” for antibodies. In addition, Virella discloses such antigens are encountered during a “normal immune response”, and that the resulting antibody is therefore “polyclonal”.
Fredriksson taught methods involving proximity probing (the technique used by Nadeau). Regarding monovalent proximity probes, Fredriksson stated (paragraphs [0004], [0010]):
“When performing a proximity-probing assay in solution with a monovalent proximity probe pair, it was found that the sensitivity of the assay is directly dependent on the affinity of the binding moieties of the proximity probes. The probes must be added to the assay at a low concentration in order to not give rise to too much background ligation since the efficiency of ligation of the reactive nucleic acids is dependent on their relative concentration. Target binding of the probes provides a locally high concentration, which drives the ligation reaction resulting in the signal, but if the probes are added to the assay at a too high concentration, the background rises and assay sensitivity is decreased.”

The problem with low affinity probes can not be overcome by adding a higher concentration of the probes since the background will then dramatically increase.”

As a solution to this, Fredriksson taught designing multivalent proximity probes (paragraph [0015]): “This invention provides means to increase the affinity of proximity probes through multivalency…”. Fredriksson also taught (paragraph [0061]): “By incorporating several binding moieties in both members of a proximity probe pair, the affinity of the two multivalent proximity probes complexed with several copies of the target molecule is increased providing higher assay sensitivity.”
With regard to claim 72, Frederiksson taught the number of nucleic acids attached to the multivalent proximity probe ranged from 0 to 1000 (paragraph [0051]).
With regard to claim 1, it would have been prima facie obvious to one having ordinary skill in the art prior to the effective filing date of the instant application to apply the method of Nadeau for the purpose of detecting polyclonal antibody in samples from a subject exposed to a multivalent antigen having more than two different binding sites (epitopes) recognized by different clones of antibody, since Virella disclosed that such antigens (immunogens) were normally encountered by the immune system, giving rise to such polyclonal antibody. Thus one would have been motivated to do so in order to determine whether the subject had been exposed to that antigen and to measure the amount of antibody present. In addition, as Fredriksson indicated that using multivalent proximity probes contributed to a more sensitive assay, one would have been motivated to use the multivalent antigens (immunogens) mentioned by Virella to make the proximity probes for detecting polyclonal antibodies, since they have the same property as Fredriksson’s probes in that they contain multiple binding sites, allowing for stronger binding to their target. Virella also disclosed this property of stronger binding, which Virella referred to as “avidity”. In addition, since Virella taught that the “equivalence zone” was a point at which a maximum amount of the antigen and antibody was “tied up” in complexes (i.e. “agglutination” complexes), it would have been obvious to use such conditions when applying Nadeau’s 
With regard to claim 23, Nadeau did not specifically disclose practicing the method using a sample from a subject suspected of having a condition. However, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to apply the method suggested by the combined teachings of Nadeau, Virella and Fredriksson to samples derived from such a subject because Nadeau indicates that his assays were for “clinically relevant samples, such as blood and other bodily fluids” (abstract). Nadeau also referred to “diagnostically significant molecules” (paragraph [0003]). One of ordinary skill in the art would have understood that “clinically relevant samples” and “diagnostically significant molecules” are terms that relate to subjects undergoing medical evaluation, and thus, it would have been obvious to apply the method to samples from subjects suspected of having some medical condition.
With regard to claim 45, it would also have been obvious to put the reagents for such an assay in a kit, since Nadeau had already suggested kits containing the reagents for performing the method.
With regard to claims 64 and 65, it would have been obvious to apply the method to IgM and IgE, since Nadeau indicated the method could be applied to IgG or “any other type of antibody”, and Virella shows that IgM and IgE were, indeed, types of antibody.
With regard to claims 66-68, these limitations speak to the sensitivity of the assay (i.e. the minimum detectable amount of antibody). It would have been obvious to apply the method to any sample, including those with the recited concentrations of antibody, since one does not know beforehand how much analyte is in a sample prior to an assay. In addition, as Fredriksson indicated that using multivalent proximity probes increased assay sensitivity, one would have been motivated to apply the method to achieve as much sensitivity as the assay permitted.
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Nadeau (US 2005, 0009050, IDS reference) in view of Virella (Chapter 8: Antigen-Antibody Reactions, in Medical Immunology, G. Virella, ed.; Marcel Dekker, Inc., New York, 2001, pp. 119-133), Virella (Chapter 12: The Humoral Immune Response and Its induction by Active Immunization, in Medical Immunology, G. Virella, ed.; Marcel Dekker, Inc., New York, 2001, pp. 225-243) and Fredriksson (US 2005/0003361, previously cited) as applied to claims 1, 16, 18, 23, 31, 36, 43, 45,  and 62-72 above, and further in view of Landegren (WO 01/61037, IDS reference). The teachings of Nadeau, Virella and Fredriksson have been discussed. The rejection is based on the embodiment of Nadeau’s method shown in figure 12 and described at paragraph [0151], and the alternative manner of forming the amplifiable template from the proximity probes as disclosed in Nadeau’s figure 2A. Nadeau does not specifically indicate that the amplicon of the embodiment of figure 12 is formed by the process recited in instant claim 10, but Nadeau did state (paragraph [0013]): “The amplicon itself may be formed by a number of methods…”.
Landegren taught a variation in which a “bridging” oligonucleotide was hybridized to each polynucleotide of the proximity pair, and a “splint” oligonucleotide was hybridized to the “bridging” oligonucleotide, whereupon the “splint” oligonucleotide was ligated to the polynucleotides of the proximity pair; see figure 2, part b; see also page 9, description of figure 2.

    PNG
    media_image5.png
    194
    520
    media_image5.png
    Greyscale

Note that Landegren also taught the variation shown in Nadeau’s figure 2a. Landegren refers to both of these as “template promoted ligation variants”, thus demonstrating a recognition of these as equivalent for the purpose of creating joined polynucleotides of a proximity pair.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to substitute the technique shown in Nadeau’s figure 2A with the technique shown in Landegren’s figure 2B when practicing the embodiment shown in Nadeau’s figure 12, as it is prima facie obvious to substitute equivalents known for the same purpose (MPEP 2144.06).
One would have had a reasonable expectation of success in doing so since the process of creating the amplicon from the polynucleotides of the proximity pair is independent of the nature of the non-polynucleotide portion of the proximity pair, and is independent of the nature of the analyte being detected.
In addition, with regard to claim 11, both Nadeau (in regard to figure 2A; see paragraph [0098]) and Landegren (see page 7) taught the use of a DNA ligase. Thus, the use of a DNA ligase for this purpose was also obvious.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Nadeau (US 2005, 0009050, IDS reference) in view of Virella (Chapter 8: Antigen-Antibody Reactions, in Medical Immunology, G. Virella, ed.; Marcel Dekker, Inc., New York, 2001, pp. 119-133), Virella (Chapter 12: The Humoral Immune Response and Its induction by Active Immunization, in Medical Immunology, G. Virella, ed.; Marcel Dekker, Inc., New York, 2001, pp. 225-243), Fredriksson (US 2005/0003361, previously cited) and Landegren (WO 01/61037, IDS reference) as applied to claims 10 and 11 above, and further in view Fredriksson (US 2009/0162840, previously cited, herein referred to as “Fredriksson-II” to distinguish from the 2005 Fredriksson document).
The teachings of Nadeau, Virella, Fredriksson and Landegren have been discussed. These references did not teach or suggest specifically degrading what corresponds to the claimed “bridging oligonucleotide” (which Nadeau refers to as a splint), or that the bridging oligonucleotide comprises nucleoside analogs and degrading such with a base excision reagent.
Fredriksson-II also taught proximity-mediated ligation followed by amplification (see, e.g., figure 1 and paragraphs [0010][-0011]). Fredriksson-II referred to the bridging oligonucleotide as a “connector”. Fredriksson-II taught (paragraph [0182]) that in the cases of longer “connectors”, uracil (a base analog) was incorporated, such that the connector could be degraded with Uracil-N-glycosylase (a base excision reagent) so as to prevent the connector from hybridizing during the amplification reaction.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the instant application when practicing the method suggested by the combined teachings of Nadeau, Virella, Fredriksson and Landegren to incorporate uracil into the bridging oligonucleotide (aka splint, connector) so as to allow its specific degradation with uracil-N-glycosylase, thereby preventing it from hybridizing to the amplicons during the amplification step, as taught by Fredriksson-II.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nadeau (US 2005, 0009050, IDS reference) in view of Virella (Chapter 8: Antigen-Antibody Reactions, in Medical Immunology, G. Virella, ed.; Marcel Dekker, Inc., New York, 2001, pp. 119-133), Virella (Chapter 12: The Humoral Immune Response and Its induction by Active Immunization, in Medical Immunology, G. Virella, ed.; Marcel Dekker, Inc., New York, 2001, pp. 225-243) and Fredriksson (US 2005/0003361, previously cited) as applied to claims 1, 16, 18, 23, 31, 36, 43, 45,  and 62-72 above, and further  in view of Gurtler (The Lancet 348:176-179 (1996), previously cited). The teachings of Nadeau, Virella and Fredriksson have .
Nadeau did not teach that the antigen in question was a polypeptide.
Gurtler taught that HIV was diagnosed based on detection of HIV-specific antibodies, such antibodies being specific for viral proteins (e.g. env-proteins, gag, integrase, reverse transcriptase and “other viral proteins”; see page 176, section entitled “Serology”). Proteins are polypeptides.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to apply the method of suggested by the combined teachings of Nadeau, Virella and Fredriksson for detection of these HIV antibodies in order to diagnose HIV infection, since Gurtler taught the presence of such antibodies were diagnostic for HIV infection and since Nadeau taught that his assay offered “high-sensitivity”, “low-background”, and “a streamlined workflow suitable for high-throughput assays of clinically relevant samples”.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Nadeau (US 2005, 0009050, IDS reference) in view of Virella (Chapter 8: Antigen-Antibody Reactions, in Medical Immunology, G. Virella, ed.; Marcel Dekker, Inc., New York, 2001, pp. 119-133), Virella (Chapter 12: The Humoral Immune Response and Its induction by Active Immunization, in Medical Immunology, G. Virella, ed.; Marcel Dekker, Inc., New York, 2001, pp. 225-243) and Fredriksson (US 2005/0003361, previously cited) as applied to claims 1, 16, 18, 23, 31, 36, 43, 45,  and 62-72 above, and further in view of Rouquette (Lupus 15:403-407 (2006), previously cited). The teachings of Nadeau, Virella and Fredriksson have been discussed above. The rejection is based on the embodiment of Nadeau’s method shown in figure 12 and described at paragraph [0151], in which the analyte to be detected is an antigen-specific antibody.

Rouquette taught (first paragraph under “Introduction”): “Systemic lupus erythematosus (SLE) is an inflammatory autoimmune disease with multisystemic manifestations and occurrence of a wide variety of antibodies directed towards autologous nuclear and cytoplasmic antigens.” Rouquette also taught (second paragraph under “Introduction”): “Anti-dsDNA antibodies are the hallmark of human SLE; since up to 75-90% of untreated patients with active disease produce these antibodies.”
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to apply the method suggested by the combined teachings of Nadeau, Virella and Fredriksson for detection of these anti-dsDNA antibodies in order to diagnose SLE, since Rouquette taught these antibodies were the hallmark of SLE, and since Nadeau taught that his assay offered “high-sensitivity”, “low-background”, and “a streamlined workflow suitable for high-throughput assays of clinically relevant samples”.

Claim 54 is rejected under 35 U.S.C. 103 as being unpatentable over Nadeau (US 2005, 0009050, IDS reference) in view of Virella (Chapter 8: Antigen-Antibody Reactions, in Medical Immunology, G. Virella, ed.; Marcel Dekker, Inc., New York, 2001, pp. 119-133), Virella (Chapter 12: The Humoral Immune Response and Its induction by Active Immunization, in Medical Immunology, G. Virella, ed.; Marcel Dekker, Inc., New York, 2001, pp. 225-243) and Fredriksson (US 2005/0003361, previously cited) as applied to claims 1, 16, 18, 23, 31, 36, 43, 45,  and 62-72 above, and further in view of Lundberg (Mol. Cell. Proteomics 10(4):M110.004978; Jan 2011, previously cited). The teachings of Nadeau, Virella and Fredriksson have been discussed above. The rejection is based on the embodiment of Nadeau’s method shown in figure 12 and described at paragraph [0151], in which the analyte to be detected is an antigen-specific antibody.

Lundberg taught a method of multiplexing proximity ligation assays, in which each analyte to be detected had a proximity pair, each member of the pair being a conjugate of an antibody capable of binding the analyte and a polynucleotide containing a unique portion and a universal portion. In this way, a universal connector (bridging oligonucleotide) could be used to facilitate ligation of a cognate pair in the presence of the corresponding analyte. In addition, the unique portions of the polynucleotides of the proximity pairs contained, because of their uniqueness, unique primer binding sites, allowing for amplification by a specific primer pair. See Figure 1 and Supplementary Table 2 (Supplementary information for the article has been appended to the reference by the examiner).
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the instant application, when practicing the method suggested by the combined teachings of Nadeau, Virella and Fredriksson, to modify the nucleic acid portions of the proximity probes in accordance with the teachings of Lundberg, and to create a plurality of pairs of such proximity probes, each member of a pair comprising the same antigen and unique polynucleotides with unique primer binding sites, and each pair comprising a different antigen, so as to enable multiplex detection of different antigen-specific antibodies. In addition, as in Lundberg, one would have been motivated to make the unique primers specific for the various proximity pairs. Thus, one would have arrived at the library of claim 54.
Response to Arguments
Applicant’s arguments with respect to the previous rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C WOOLWINE whose telephone number is (571)272-1144.  The examiner can normally be reached on 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/SAMUEL C WOOLWINE/               Primary Examiner, Art Unit 1637